Citation Nr: 0815688	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss, to include whether an October 
2005 reduction from 60 percent to noncompensable was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to March 1992.

This matter is before the Board of Veterans' Appeals (BVA 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
that denied the benefits sought on appeal.  In July 2007 the 
case was returned by the Board for further development and 
the case was subsequently returned to the Board for further 
appellate review.  


FINDING OF FACT

Before and after September 29, 2004, the veteran manifests 
Level I hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss, including restoration of the previously 
assigned 60 percent evaluation, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.159, 4.1-4.14, 4.85- 4.87, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2004, June 2006, September 2006 
and August 2007.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided addition guidance of the content of the notice that 
is required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
National Veterans' Service Organization recognized by the VA, 
specifically the Veterans of Foreign Wars of the United 
States, and the Board presumes that the veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  In addition, the veteran 
was provided copies of the rating decision on appeal, the 
Statement of the Case and a Supplemental Statement of the 
Case, all of which combined to present the evidence 
considered, a summary of adjudicative actions, all pertinent 
laws and regulation, including the criteria for evaluation of 
the veteran's disabilities, and an explanation for the 
decision reached.  Lastly, at the veteran's hearing before 
the BVA the criteria used to evaluate the veteran's 
disabilities were discussed.  In the Board's opinion all of 
this demonstrates actual knowledge on the part of the veteran 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Sufficient medical examinations are of 
record so as to provide the Board with a sound basis on which 
to adjudicate the case.  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that his hearing loss is not 
correctly evaluated.  The VA's Schedule for Rating 
Disabilities (Rating Schedule) determines the disability 
ratings that apply in each case, 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the veteran's 
bilateral hearing loss.  In particular, three audiological 
evaluations provide evidence against the veteran's claim.

First, the veteran was afforded a VA audiological evaluation 
in August 2004 to determine the severity of his hearing loss.  
Audiometric testing in the right ear revealed puretone 
thresholds of 15, 15, 50 and 55 decibels at the 1,000, 2,000, 
3,000, and 4,000 levels, respectively, for an average of 34 
decibels.  Testing in the left ear at those same levels 
showed puretone thresholds of 10, 15, 80 and 80, for an 
average of 46 decibels.  Speech discrimination scores were 
not provided.

Second, the veteran was afforded a VA audiological evaluation 
in November 2004 to determine the severity of his hearing 
loss.  Audiometric testing in the right ear revealed puretone 
thresholds of 10, 0, 40 and 50 decibels at the 1,000, 2,000, 
3,000, and 4,000 levels, respectively, for an average of 25 
decibels.  Testing in the left ear at those same levels 
showed puretone thresholds of 10, 5, 60 and 70, for an 
average of 36 decibels.  Speech discrimination was 98 percent 
in the right ear and 96 percent in the left.

Third, the veteran was afforded a VA audiological evaluation 
in August 2007.  Audiometric testing in the right ear 
revealed puretone thresholds of 5, 5, 45 and 55 decibels at 
the 1,000, 2,000, 3,000, and 4,000 levels, respectively, for 
an average of 28 decibels.  Testing in the left ear at those 
same levels showed puretone thresholds of 0, 5, 60 and 65, 
for an average of 33 decibels.  Speech discrimination was 96 
percent in the right ear and 94 percent in the left.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the veteran's hearing loss 
warrants a noncompensable evaluation.  Taking the results 
from each of the 3 audiological evaluations reported above, 
and entering the category designations for each ear into 
Table VII, produces a disability percentage evaluation of 
zero percent for each audiological evaluation.  The Board 
thus finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation.

The Board has considered the veteran's statements in support 
of his claim, including testimony present at his March 2007 
hearing.  However, despite the veteran's statements that the 
noncompensable evaluation does not reflect the true severity 
of his hearing loss disability, as a layperson without 
medical expertise or training, his statements are of limited 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).

In any event, his contentions are insufficient to establish 
entitlement to a higher schedular evaluation for defective 
hearing because ". . . disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable evaluation for the veteran's 
service-connected bilateral hearing loss disability.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss.  

Turning to the issue of the reduced rating, the Board finds 
that the RO complied with the procedures of 38 C.F.R. § 
3.105, which requires that the veteran receive appropriate 
notice of the proposed reduction and the reasons for the 
proposal, a period of 60 days to submit additional evidence, 
a period of 30 days to request a predetermination hearing.  
See 38 C.F.R. §§ 3.105(e), (i); 3.500(r).  In March 2005 the 
veteran received notice of a proposed reduction from 60 
percent to a noncompensable rating for his hearing loss, 
based on clear and unmistakable error with a rating decision 
of December 2004, which erroneously interpreted speech 
discrimination scores to be 30 percent in the left ear and 21 
percent in the right.  The RO informed the veteran that his 
actual speech discrimination scores were 96 percent in the 
left ear and 98 percent in the right ear.  In a rating 
decision of October 2005, the rating for bilateral hearing 
loss was reduced from 60 percent to a noncompensable rating, 
effective January 1, 2006.  The evidence does not indicate, 
nor does the veteran contend, noncompliance with the 
aforementioned procedural requirements for rating reductions.  
See 38 C.F.R. § 3.105(e).  Therefore, the Board will only 
focus on the propriety of the reduction. 

The pertinent medical evidence consists of previously 
mentioned VA audiological evaluations.  

The medical evidence shows the veteran's bilateral hearing 
loss is noncompensable under Diagnostic Code 6100 and has 
been during the entire time period at issue during this 
appeal.  This is because when the results from the 
audiological evaluations of record, dated in August 2004, 
November 2004 and August are applied to Table VII, a 
disability percentage evaluation of zero percent is yielded 
based on the results of each evaluation.  

For the reasons discussed above, the Board affirms the 
propriety of the RO's reduction in the rating assigned for 
bilateral hearing loss from 60 percent to a noncompensable 
rating.  Accordingly, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  Hence, the appeal is denied.


ORDER

A compensable evaluation for bilateral hearing loss, 
including restoration of the previously assigned 60 percent 
evaluation, is denied



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


